DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-23 are currently pending in the application with claims 1-14 withdrawn as directed to non-elected invention. Therefore claims 15-23 are examined on the merits below.
Response to Arguments 35 USC § 112b-Indefinite
	Applicant’s amendments to the claims 22 and 23 have rendered the previous rejection moot therefore this basis of rejection is withdrawn. 
Response to Arguments 35 USC § 112a-Written Description-New Matter
Applicant's arguments filed 11-23-2021 have been fully considered but they are not persuasive. With respect to the inclusion of positive control samples and the claimed method/kit the disclosed kits contain buffers reagents and “the like” for carrying out an immunoassay. However the positive and negative controls are not explicitly disclosed. Applicant cites the example for disclosure of the controls, but even if the controls in the example are to be construed as “reagents and the like” for inclusion in the kit, the exemplified controls are derived from known rheumatoid arthritis patient serum samples comprising autoantibody or negative control subjects which do not comprise autoantibody. This is not however what is claimed, the positive control claimed is autoantibodies “indicative of less severe or less progressive autoimmune disease”. For example the claims would encompass autoantibody controls from the patients with other autoimmune diseases or monoclonal autoantibody preparations none of which are disclosed in the application. An identical issue arises with respect to the negative control as healthy control serum is not commensurate with the claimed negative control which may encompass non-antibody negative controls, monoclonal IgG antibody negative controls and the like. 

Response to Arguments 35 USC § 103
	In initial argument applicant describes that amendments to claim 15 describing the inclusion of positive control sample “indicative” of less severe or less progressive autoimmune disease, as described the disease is rheumatoid arthritis render the present rejection moot.  Applicant describes that because the purpose of the present kit is to detect patients in which presence of elevated levels of PAD2 autoantibodies may correlate with reduced severity of disease. Applicant describes that the art therefore teaches away from the use of the kit for the purpose of detecting autoantibodies in rheumatoid arthritis and that there is additionally no reasonable expectation of success with respect to using the prior art kit to detect autoantibodies in rheumatoid arthritis. In reply it is found that applicant has not presented any evidence, amendments or arguments that are applicable to whether or not the prior art teaches the claimed kit. As described in the art rejection, the disclosure of Damgaard, Van Eyck and Stoeker make obvious claimed kit which comprises a PAD2 capture probe bound to a solid phase and positive and negative control samples containing autoantibody, as such antibody directed to the PAD2 protein.  The claimed subject matter is therefore the kit itself and not the actual readout of the results of utilizing the kit as the intended use. Applicant's arguments filed 11-23-2021 have been fully considered but they are not persuasive.  Therefore in response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In summary the prior art of record makes obvious all the structural elements of the claimed kit that detects the presence of autoantibody directed to PAD2 in a sample. Whether the PAD-2 autoantibodies detected by the kit  indicate a positive or negative correlation, and what disease this correlation is related to does not lead to structural difference between the claimed invention and the prior art and therefore is not patentable subject matter.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically: For claim 15 a kit comprising a “positive control sample comprising autoantibodies indicative of an inflammatory or autoimmune disease” and for claim 19 “wherein the kit further comprises a negative control”.  Applicant cites the instant specification [0039], [0047], [0051], [0067], [0069], [0075], [0076], [0077], and [0079] as providing support for the amendments to the instant claims. Looking to the specification sections [0067-0070] are particularly concerned with the specific composition of the kits which are instantly claimed. Looking to these paragraphs one finds that the applicant does not describe that the kits may include a positive control containing autoantibodies indicative of an inflammatory or autoimmune disease, or a negative control. Additional paragraph [0039], [0047], [0051] referenced do describe that a “reference level “sample may be utilized for performing an immunoassay of the example however this terminology is not utilized in the description of the invention claimed as a kit. Additionally for an “Example” [0075], [0076], [0077], describes an Anti-PAD2 ELISA assay which utilizes a “known positive patient serum which is serially diluted and included as a standard on each plate” and inclusion of “healthy control” sera. [0079] appears to concern an unrelated assay which detects citrullination of proteins by PAD2 protein enzymatic functions. Therefore while the specification teaches utilizing known rheumatoid arthritis patient samples as autoantibody positive samples and a type of negative control derived from normal healthy sera, the claims are much broader in scope. For instance what is claimed is a positive control sample comprising “autoantibodies indicative of an inflammatory disease or autoimmune disease” which may encompass serum from various types of other patients (non-RA), and cloned or monoclonal autoantibodies standards at appropriate concentrations. Similarly the claim 19 encompasses any negative control, but what is marginally taught is healthy control serum used as reference level indicators or autoantibody negative sample. Therefore one would conclude that the specification does not provide adequate support for these new claim amendments as written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Damgaard (Journal of Immunological Methods 405 (2014) 15–22), Van Eyck (US20150031048A1) and Stocker et al (US20160355565).  With respect to claim 15 and 17 Damgaard and Van Eyck teach a test comprising a substrate for example an ELISA plate to which a capture probe comprising recombinant hPAD2 protein is bound (abstract; results 3.1, p.17; fig. la, pl8). Van Eyck further teaches that PAD2 protein may be included as a kit including additional components such as wash buffer and instructions for a test, such as an ELISA test, for the detection of circulating PAD2 autoantibodies in a human subject (0131, 0154). With respect to the inclusion of a “positive control sample comprising autoantibodies indicative of an inflammatory or autoimmune disease” the reference of Stoeker teaches kits for diagnosing the presence of a wide variety of autoantibodies that are emergent in the wide variety of neuroautoimmune diseases such as Multiple Sclerosis and Alzheimer’s disease (0084). Kits that are provided for detecting said autoantibodies may include “a positive control” which may be a batch of autoantibody (0106). It would therefore be obvious in view of the combination of Damgaard, Van Eyck and Stoecker to provide for a kit for detecting PAD2 autoantibodies and include a positive control sample containing PAD-2 autoantibodies (i.e. those “indicative of less severe or less progressive autoimmune disease).  One would be motivated to provide such a positive control for the purpose of validating the successful functioning and performance of the testing protocol and also as a potential comparator for the unknown subject samples that are to be tested with the kit. Furthermore, it would be obvious to combine the teachings of Damgaard with those of Van Eyck, to construct and package a test such as an ELISA or a "enzyme immunoassay method" in the form of a kit utilizing a solid support system as applicable, comprised of a PAD2 protein and components and including instructions for use of the kit as a matter of convenience for the end user (0149, 0150). 
Claim 18 describes that a binding reagent is included in the kit as described in claim 15. Damgaard et al teaches that microtiter ELISA plates were coated with recombinant PAD2s for the detection of anti-PAD2 antibodies in the presence of "coating buffer" as such a "binding agent" for the purposes of binding the recombinant PAD2s capture probe to the microtiter plate substrate (2.2, p16). Additionally looking to Van Eyck it is apparent that in such assays, the capture probe, in this case PAD2 protein or fragments thereof, may also be attached to the substrate indirectly utilizing an initial "binding reagent" that is initially bound to the solid support, which subsequently is capable of binding capture probe (0148). 
Claim 21 describes that the kit comprises reagents and/or buffers for carrying out the immunoassay. Van Eyck for instance describes that kit can comprise for instance a washing solution as such a reagent or buffer for carrying out the immunoassay. Taken together it is therefore obvious to utilize a binding reagent in the described assays for the purposes of attaching a capture probe to the surface of a substrate for subsequent downstream detection applications, and the inclusion of reagents for carrying out the assay would be included as a matter of standardization and convenience. 
With respect to claim 16 and the printed instructions, the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture. See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to an old article cannot render the article patentable. In the instant case, as described above for instant claims 15, 17 and 18 the test kit as claimed is obvious in view of Damgaard and Van Eyck, and Stoecker and is therefore "old "matter. The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statutes make no provision for patenting of an article or composition which is not, in and of itself, new. Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur. Further, In re Miller 164 USPQ 46 (CCPA 1969) and In re Gulak (CA FC) 217 USPQ 401 relate to a mathematical device and to a measuring cup respectively. In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends on said matter. Such is not the case with the instantly claimed articles. The claimed products remain fully functional absent the labeling or printed instructions for use. It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a). Thus the written instructions for use included in a kit or article manufacture constitute an "intended use" for that kit or article of manufacture. Intended use does not impart patentable weight to a product. Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937,938, 136 USPQ458, 459 (CCPA 1963).
 With respect to new claim 19 and the additional limitation that a negative control is included in the kit, the testing of Damgaard utilizes a negative control in the form of a mouse IgG1 “isotype control” which has no known reactivity to the rhPAD2 which is coated on the plate (fig 1). This type of negative control is an important and standard component of any testing procedure, for the purpose of validating the appropriate functioning of the assay (ELISA for instance), as the “negative control” should have little readout signal produced when the assay is run for diagnostic purposes. It would be obvious to include this component in a kit as claimed, for the purpose of convenience and standardization of the kit readouts. 
Claim 20 describes that the kit of claim 15 positive control it appears, may be indicative of for instance Alzheimer’s disease. The disclosure of Van Eyck describes the utility of detection of PAD2 autoantibodies for the detection of inflammatory or autoimmune disease of the brain (0063) of which Alzheimer’s is included as a neurodegenerative condition that would be beneficially included in the diseases that may be detected by the kits of the invention. It would be obvious to include a positive control utilizing autoantibodies that are indicative of the disease that one wishes to potentially diagnose when utilizing the kit to perform an assay. 
	Claims 22 and 23 describes the solution that may be utilized to adsorb the “capture probe” in this case PAD2 protein to the substrate a concentrations greater than 100ng/ml or 1000ng/ml up to 10,000ng/ml. This assumes that the section 112 rejection is corrected to incorporate that the designation of the capture probe as what the applicant intends the claims to read otherwise modifications are required to the independent claim to obviate the preceding indefinite section 112 rejections. Figure 1 of Damgaard the authors describe that they created an ELISA assay to detect the PAD2 protein. The authors described that they tested potential antibodies to the PAD2 protein in plates coated with serial dilutions of rhPAD2 , with the figures presented showing only the comparison of binding at the coating concentration of 50ng/ml of coating buffer PAD2 protein concentration. It is obvious from this disclosure that the authors tested additional compositions of coating concentration, for example those which are less than the presented concentration (for instance 5ng/ml) and those which are greater than this concentration (for instance 500ng/ml and 5000ng/ml) as a matter of routine optimization of the assay at concentrations which would encompass the instantly claimed matter. The determination of the appropriate coating buffer concentration of analyte can be considered therefore a routine optimization procedure and in any event one which is described by Damgaard. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18, 21, 25-29 of copending Application No. 15945396 and Van Eyck et al. and Stoecker.  Although the claims at issue are not identical, they are not patentably distinct from each other because analogous to the instant claim 15 the cited claims in the copending application are directed to a kit comprising a PAD2 protein or portion or fragment thereof "capture probe", bound to a substrate including a positive control sample comprising autoantibodies indicative of a disease, in the reference claims this is rheumatoid arthritis an accepted type of inflammatory disease (15945396, claim 18). As described in the instant claim 18, the cited application claim 21 similarly claims that the capture probe is bound to the substrate of choice with a binding reagent. Claims 25, 27, 28 and 29 present identical limitations to the instant claims 19, 21, 22 and 23. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Summary: No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN HARTNETT/             Examiner, Art Unit 1644                   

/AMY E JUEDES/             Primary Examiner, Art Unit 1644